Case 5:19-cv-00265-JGB-SHK Document 16 Filed 04/30/19 Page 1 of 2 Page ID #:64




1    BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
2    Thomas A. Reyda (State Bar No. 312632)
3    1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
4    Telephone: (925) 300-4455
5    Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
6            treyda@burosr.com
7
     BURSOR & FISHER, P.A.
8    Scott A. Bursor (State Bar No. 276006)
     2665 S. Bayshore Dr. Ste. 220
9
     Miami, FL 33133-5402
10   Telephone: (305) 330-5512
     Facsimile: (305) 676-9006
11
     E-Mail: scott@bursor.com
12
13   Attorney for Plaintiff

14                            UNITED STATES DISTRICT COURT
15                        CENTRAL DISTRICT OF CALIFORNIA
16
17   MICHAEL ARNOLD, individually and               Case No. 5:19-cv-00265-JGB-SHK
     on behalf of all others similarly situated,
18                                                  PLAINTIFF’S REQUEST TO
                               Plaintiff,           APPEAR TELEPHONICALLY AT
19                                                  THE SCHEDULING
           v.                                       CONFERENCE
20
21   PORTFOLIO RECOVERY                             Conference Date: May 6, 2019
     ASSOCIATES, LLC,                               Time: 11:00 a.m.
22                                                  Courtroom: 1
                               Defendant.
23                                                  Hon. Jesus G. Bernal
24
25
26
27
28   PLAINTIFF’S REQUEST TO APPEAR TELEPHONICALLY
     CASE NO. 5:19-CV-00265-JGB-SHK
Case 5:19-cv-00265-JGB-SHK Document 16 Filed 04/30/19 Page 2 of 2 Page ID #:65




 1         Plaintiff Michael Arnold (“Mr. Arnold” or “Plaintiff”) hereby respectfully
 2   requests for his counsel Thomas A. Reyda to appear telephonically at the Scheduling
 3   Conference set for May 6, 2019 at 11:00 a.m. Good cause exists for this request
 4   because Mr. Reyda has obligations in another matter that make in-person attendance
 5   difficult, although possible, on the scheduled date. Plaintiff therefore respectfully
 6   requests that the Court allow Mr. Reyda to appear telephonically for the May 6, 2019
 7   scheduling conference.
 8

 9   Dated: April 30, 2019                   Respectfully submitted,
10
                                             BURSOR & FISHER, P.A.
11
                                             By:      /s/ Thomas A. Reyda
12
                                                         Thomas A. Reyda
13
                                             L. Timothy Fisher (State Bar No. 191626)
14                                           Thomas A. Reyda (State Bar No. 312632)
15                                           1990 North California Blvd., Suite 940
                                             Walnut Creek, CA 94596
16                                           Telephone: (925) 300-4455
17                                           Facsimile: (925) 407-2700
                                             E-Mail: ltfisher@bursor.com
18                                                   treyda@burosr.com
19                                           BURSOR & FISHER, P.A.
20                                           Scott A. Bursor (State Bar No. 276006)
                                             2665 S. Bayshore Dr. Ste. 220
21                                           Miami, FL 33133-5402
                                             Telephone: \(305) 330-5512
22                                           Facsimile: (305) 676-9006
23
                                             E-Mail: scott@bursor.com

24                                           Attorney for Plaintiff
25

26

27

28                                                                                           1
     PLAINTIFF’S REQUEST TO APPEAR TELEPHONICALLY
     CASE NO. 5:19-CV-00265-JGB-SHK
